Citation Nr: 0005404	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1950 to November 
1955.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1997 rating decision of the Columbia, 
South Carolina, Department of Veterans (VA), Regional Office 
(RO), which, in pertinent part, denied entitlement to a total 
rating based on individual unemployability.

A hearing was conducted at the RO before a local hearing 
officer in August 1998.  The Board notes that, in the VA Form 
9 (Appeal to Board of Veterans' Appeals) dated in May 1998, 
the veteran requested an appeal hearing at either the RO or 
Washington, DC, before a member of the Board.  However, in a 
subsequent VA Form 9 dated in September 1998, he indicated 
that he no longer wished to have a hearing before a Board 
member.  By letter dated in January 1999, the veteran 
requested that a hearing scheduled in Washington, DC, before 
a member of the Board be canceled.  As such, pursuant to 
38 C.F.R. §§ 20.702(e) and 20.704(e) (1999), the Board 
considers the veteran's May 1998 hearing request to be 
withdrawn.

It is also noted that the veteran's representative, as shown 
as part of an Informal Brief of Appellant in Appealed Case, 
dated in January 1999, raised the issue of entitlement to 
service connection for anxiety as secondary to the veteran's 
service-connected bilateral hearing problems and ear pain.  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


REMAND

The veteran's claim of entitlement to total rating based on 
individual unemployability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to, at a minimum, advise the veteran to 
submit pertinent private medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

The Board observes that the veteran is seeking a total rating 
based on individual unemployability by reason of his service-
connected disabilities.  Specifically, the veteran alleges 
that he is unable to work due to his service-connected 
hearing loss disability.  See letter from representative, 
dated in November 1997.  The veteran also alleges, as shown 
as part of a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received by 
the RO in March 1997, that he has been unable to work since 
1989.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual benefits.  Specifically, the Court indicated there 
was a need for discussing whether the standard delineated in 
the controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

In the instant case, the veteran is service-connected for 
three disabilities, all concerning auditory function:  
Bilateral hearing loss (80 %); tinnitus (10%); and otitis 
media, chronic, non-suppurative, bilateral (0%).  See 
February 1988 rating decision.  Review of the claims folder 
shows that the veteran was last afforded a VA audiologic 
examination in July 1995, almost 5 years ago, and that 
medical evidence submitted since that time is inadequate for 
the purpose of determining the current nature and severity of 
the veteran's various disabilities.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation 
of the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Moreover, the record is devoid of any medical opinion as to 
the degree of industrial impairment caused by his service-
connected disabilities.  VA has a duty to supplement the 
record by obtaining an opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); Gary v. Brown, 7 Vet. App. 229, 232 (1994).

The appellant is hereby notified of 38 C.F.R. § 3.655, which 
requires the dismissal of a claim for an increased rating 
where the appellant fails to report for a scheduled 
examination deemed to be necessary by VA.

A March 1997 VA audiology consult report shows that the 
veteran was found to have moderate to profound sensorineural 
hearing loss in both ears.  This loss was noted to interfere 
with daily communication as well as with safety issues.  The 
report further indicated that the veteran was issued a 
"TTY" [sic], telephone device for the deaf, in August 1994, 
which was returned as it was not meeting his specific needs.  

In the course of the veteran's August 1998 hearing at the RO 
it was pointed out that the veteran had not worked since 
1987.  The veteran's representative also argued that the 
veteran was denied the benefits currently sought on appeal 
due to the fact that VA found him to be unemployable due to 
"nonservice-connected factors."  He added that severe 
nonservice-connected conditions should not bar entitlement to 
the benefit sought if the service-connected disabilities are 
sufficient to render the veteran unemployable.  Review of the 
rating decision currently on appeal, dated in December 1997, 
appears to support the representative's contentions.

Also, the record reveals that since 1990 the veteran has 
received Social Security Administration (SSA) disability 
benefits for his hearing problems.  Records pertaining to the 
award of such benefits by the SSA have not been associated 
with the record certified for appellate review.  Such records 
may be of significant probative value in determining whether 
service connection is warranted.  The Court held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the VA should 
attempt to obtain records from other federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  See also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-372 (1992).  Thus, the RO must request complete 
copies of the SSA records utilized in awarding the appellant 
disability benefits.

The Board notes that the pertinent regulations governing 
evaluations for diseases of the ear and other sense organs 
were recently amended, effective June 10, 1999.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999).  The Court has stated 
that where the law or regulation changes during the pendency 
of a case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), the Board may consider regulations not 
considered by the RO only if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  The Board notes that 
prior to certifying the case to the Board, it does not appear 
that the RO had an opportunity to readjudicate the 
appellant's claim with consideration of the amended rating 
criteria.  This remand will therefore also afford the RO an 
opportunity to readjudicate the appellant's claim with 
consideration of the amended rating criteria.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his hearing loss, otitis media, and 
tinnitus that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In addition, the RO should make 
an effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  Should its efforts 
to obtain evidence prove unsuccessful for 
any reason which the veteran could 
rectify, the RO should notify the veteran 
and advise him that the ultimate 
responsibility for furnishing evidence 
rests with the claimant.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO must schedule the veteran for 
appropriate  VA examination(s) to 
evaluate the severity of his service-
connected bilateral hearing loss, 
tinnitus, and otitis media.  All 
indicated tests, including an authorized 
audiological evaluation, must be 
conducted.  The veteran's claims folder 
and a copy of this Remand should be made 
available to and independently reviewed 
by the examiner.  The examiner should 
render an opinion as to whether the 
veteran's service-connected hearing 
problems, to the exclusion of age and the 
existence or degree of nonservice-
connected disabilities, prevent 
employment.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the examination findings 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's total rating claim. In 
rating the veteran's hearing loss, 
tinnitus, and otitis media, the RO should 
consider and apply the more favorable of 
the old or amended rating criteria.  See 
38 C.F.R. §§ 4.85-4.87a (1998) and 
Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25202 (1999).  If 
any of the benefits sought remain denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, the old and 
new criteria, if applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


